DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/28/2021 is/are being considered by the examiner.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Legal phraseology

The disclosure is objected to because of the following informalities:
Para177
Clear typo “and7or”
Appropriate correction is required.


Drawings
The drawings are objected to because
Reference character C is used for both central axis and nominal width
Fig1
Improper lead lines and/or underlining
50
Reference character J1 missing per Para94
Reference character Ra missing per Para94
Reference character 31 missing in specification
Fig2
Improper lead lines and/or underlining
C, R
Fig5
5A: Improper numbering of views, improper use of projection lines. See MPEP 1.84(h)
Darken and complete the hashing lines of the instant shading, as the instant presentation of shading reduces legibility. MPEP 1.84(m).
Missing outer diameter ring of carrier 51 on right-side view
Fig6
Darken and complete the hashing lines of the instant shading, as the instant presentation of shading reduces legibility. MPEP 1.84(m).
Carrier 51 not actually shown
Improve visibility of V_oil_int label
Fig7
Darken and complete the hashing lines of oil 53 of the instant shading, as the instant presentation of shading reduces legibility. MPEP 1.84(m).
Hashing of carrier 51 is fine.
Fig10
Reference character 41 is a clear typo of 14
Use consistent hashing for the same structure, instant usage of multiple versions of hashing for carrier 34 greatly reduces legibility.
Fig14
Add reference characters pointing to each corresponding plotted line to improve clarity
Improve clarity between overlapped curves
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) interpreted under 35 USC 112f is/are:
“means to determine a rotational speed of the rotor relative to the carrier” of Claim 1
Corresponding structure:
Speed sensor, or an interface coupled to another controller that monitors the speed; per Para13
Or equivalents
“one or more active means for detuning the journal bearing vibration” of Claim 4
Corresponding structure:
Adjustable valve or servo valve; per Para22
Or equivalents
“active means” of Claim 6
Same interpretation as the “active means” of claim 4
The office notes that the recitation in claim 7 still invokes interpretation under 112f
“active means” of Claim 8
Same interpretation as the “active means” of claim 4
The office notes that the recitation in dependent claim 12 removes the interpretation under 112f
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 1-3, 5, 19 rejected under 35 U.S.C. 101 because in Claim 1 the claimed invention directed to an abstract idea without significantly more. 
Claim 1 recites:
“A system for monitoring a journal bearing, the system comprising: 
- the journal bearing having a carrier, a rotor arranged rotatable about a rotational axis relative to the carrier, and a fluid in a clearance between the rotor and the carrier; 
- means to determine a rotational speed of the rotor relative to the carrier; 
- at least one sensor to measure a vibration signal of the rotor; and 
- a control system adapted to determine whether or not the vibration signal of the rotor comprises a frequency that is synchronous with the rotational speed, or near-synchronous within a predefined range of frequencies adjacent synchronicity with the rotational speed.”
	The underlined portions of the cited claim are all directed towards abstract ideas that fall within the bucket of a mental process. That is each of the underlined portions can be performed in the human mind as the abstract idea is effectively an exam question for one of ordinary skill in the art.
	This judicial exception is not integrated into a practical application because beyond the abstract idea, the only items are either basic computing parts or are applying the abstract idea within a technological area. Additionally, the claim limitations of regarding the journal bearing itself and vibration/speed sensors are notoriously well known in the art as evidenced by Loy (US 7,025,559) journal bearings 26/28 in Fig1, bearing oil C8L11/Claim5/21, vibration/speed sensors C5L64-66,C8L3-8, and/or Goodwin (US 4,767,223) journal bearing 3 of Fig1/4, carrier bushing 3/4/17, rotor 2/15, with lubricant in clearance 20, and speed and vibration detection (C3L3-14; Fig4, sensor 16, lines 29/30).
Claim 2-3 have been analyzed and present only additional abstract ideas and thus do not cure the deficiencies of the cited claim.
Claim 4 
Claim 4 lines 5-6 integrate the abstract ideas of Claim 4 lines 1-4 and claim 1 into the practical structure of claim 1, thus rendering the claimed subject matter eligible.
Claim 5 has been analyzed and present only additional abstract ideas and thus does not cure the deficiencies of the cited claim.
Claim 6
Claim 6 lines 5-8 integrate the abstract ideas of Claim 6 lines 1-4 and claim 1 into the practical structure of claim 1, thus rendering the claimed subject matter eligible.
Claim 7 is eligible based on dependency on claim 6.
Claim 8
Lines 9-10 integrate the abstract ideas of lines 6-8 into the practical structure of lines 1-5, thus rendering the claimed subject matter eligible.
Claims 9-18 are eligible based on dependency on claim 8.
Claim 19 recites:
“A method for monitoring a journal bearing, the journal bearing having a carrier, a rotor arranged rotatable about a rotational axis relative to the carrier, and a fluid in a clearance between the rotor and the carrier, the method comprising the steps of: 
- determining a rotational speed of the rotor relative to the carrier; 
- measuring a vibration signal of the rotor; and 
- determining whether or not the vibration signal of the rotor comprises a frequency that is synchronous with the rotational speed, or near-synchronous within a predefined range of frequencies adjacent synchronicity with the rotational speed.”
	The underlined portions of the cited claim are all directed towards abstract ideas that fall within the bucket of a mental process. That is each of the underlined portions can be performed in the human mind as the abstract idea is effectively an exam question for one of ordinary skill in the art.
	This judicial exception is not integrated into a practical application because beyond the abstract idea, the only items are either basic computing parts or are applying the abstract idea within a technological area. Additionally, the claim limitations of regarding the journal bearing itself are notoriously well known in the art as evidenced by Loy (US 7,025,559) journal bearings 26/28 in Fig1, bearing oil C8L11/Claim5/21, and/or Goodwin (US 4,767,223) journal bearing 3 of Fig1/4, carrier bushing 3/4/17, rotor 2/15, with lubricant in clearance 20.
Claim 20
Lines 5-7 integrate the abstract ideas of lines 1-4 and those of Claim 19 into the practical structure of Claim 19 lines 1-4, thus rendering the claimed subject matter eligible.


Claim Objections
Claims are objected to because of the following informalities:  
Claim 1
L9-10 amend commas as follows “near-synchronous, within a predefined range of frequencies adjacent synchronicity, with the rotational speed.” to improve clarity
Appropriate correction is required.


Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-4, 6-7, 9-10, 13-16, 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3
L2 “the vibration” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05©. The office notes that there is not inherently any one vibration in particular that would inherently be required to tied to the “vibration signal”.
Claim 6
L3 “a predefined range” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a new antecedent structure or if the cited limitation antecedently depends upon that of Claim 1 line 9.
Claim 9
L3 “the vibration signals” renders the claim indefinite, as the metes and bounds of the claim are unknown, as the cited limitation requires multiple vibration signals, while the BRI of Claim 8 line 5 includes only one sensor and thus only one vibration signal, and thus the cited limitation is not clear
Claim 13
L3 “the rotational speed” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05©. The office notes that there is not inherently any one vibration in particular that would inherently be required to tied to the “vibration signal”.
L6 “a predefined range” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a new antecedent structure or if the cited limitation antecedently depends upon that of line 4.
Claim 14
L2 “the vibration” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05©. The office notes that there is not inherently any one vibration in particular that would inherently be required to tied to the “vibration signal”.
L3 “a predefined range” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a new antecedent structure or if the cited limitation antecedently depends upon that of Claim 13 line 6-7.
Claim 15
L3 “the vibration” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05©. The office notes that there is not inherently any one vibration in particular that would inherently be required to tied to the “vibration signal”.
Claim 16
L2 “the vibration” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05©. The office notes that there is not inherently any one vibration in particular that would inherently be required to tied to the “vibration signal”.
Claim 20
L2 “the method for detuning a vibration of the rotor of the journal bearing” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05©. 
Claims dependent on a rejected claim are rejected based on dependency.


Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-9, 11-12, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodwin (US 4,767,223)
Claim 8
Goodwin discloses:
“A system comprising: 
- a journal bearing (Fig1, bearing 3; Fig4) having a carrier (Fig1 bushing 3/4; Fig4, bush 17), a rotor arranged rotatable about a rotational axis relative to the carrier (Fig1/4, rotor 2/15), and a fluid in a clearance between the rotor and the carrier (Fig4, lubricant in clearance 20); 
- at least one sensor to measure a vibration signal of the rotor (C3L3-14; Fig4, sensor 16, lines 29/30); 
- a control system adapted to determine a pressure set point for the fluid in the clearance based on the vibration signal, and to provide control signals generated based on the pressure set point (Abstract, C3L3-59; processor 28 uses rotor vibration line 29 to determine the proper stiffness for the arrangement (Fig3/5, stiffness S1 S2 S3) which correspond to set lubrication resistances(ie the pressure value of the lubricant) which the processor 28 sends output 31 to the restrictor 25 to control the lubrication pressure value); and 
- active means adapted to modify the pressure of the fluid in the clearance based on the control signals (Fig4, restrictor 25, mechanism 27).”
Claim 9
Goodwin discloses: “The system according to claim 8, wherein the control system is adapted to determine the pressure set point by selecting one of a set of predefined pressure set points based on the vibration signals (C3L48-52, processor 28 is programed with discrete vibration/speed pressure options 35-37).”
Claim 11
Goodwin discloses: “The system according to claim 8, wherein control system is adapted to generate the control signals by means of a feedback control loop using at least one of a pressure value and the vibration signal for a feedback parameter (C3L3-14,48-59, processor 28 uses vibration signals to continuously vary the lubrication pressure).”
Claim 12
Goodwin discloses: “The system according to claim 8, wherein the active means is an adjustable valve (Fig4, restrictor 25).”


Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 16 as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (US 4,767,223) in view of Loy (US 7,025,559).
Claim 16
Goodwin discloses the arrangement of Claim 8.
Goodwin is silent to using the change of phase of vibration to inform processor 28.
Loy teaches (C8L4-7) that changes to phase of rotor vibration is a known variable to use to determine rotor balance and rotor deviation issues, in order to avoid rotor damages such as a cracked shaft.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the programing of the processor of Goodwin to include a determination based upon the change in the phase of the measured vibration signals, as Loy teaches that using said variable is known in the art and that such determinations provide the benefit of improved avoidance of rotor damages, and such a combination has the reasonable expectation of successfully providing a journal bearing system with improved damage avoidance.

Claim(s) 17-18 as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (US 4,767,223) in view of Pointon (US 2018/0252166).
Claim 17
Goodwin discloses the arrangement of Claim 8.
Goodwin is silent to applying the arrangement of Goodwin within an epicyclic gearbox.
Pointon teaches (Para38, Fig2) that it is known to have the planet gear 30 be the rotor of a journal bearing with the planet carrier 32 be the carrier within an epicyclic gearbox 14.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the arrangement of Goodwin within the epicyclic gearbox of Pointon as the location within Pointon is a known in the art location to apply a journal bearing, while the journal bearing arrangement of Goodwin is not located within a particular art practice beyond “machinery / mechanical system” (Goodwin C1L42/46), and such a combination has the reasonable expectation of successfully providing the arrangement of Goodwin with a particular art practice while providing fuller details to the practice of the journal bearing within the arrangement of Pointon.
Claim 18
The combination of Goodwin and Pointon discloses: “The system according to claim 17, in a gas turbine engine for an aircraft (Para3, Fig1) comprising: an engine core (core 9) comprising a turbine (turbine 18/19), a compressor (compressor 15/16), and a core shaft connecting the turbine to the compressor (shafts 23/24); and a fan located upstream of the engine core (fan 13), the fan comprising a plurality of fan blades (Fig1); wherein the epicyclic gearbox (gearbox 14) receives an input from the core shaft and outputs drive to the fan (Fig1) so as to drive the fan at a lower rotational speed than the core shaft (Para6).”


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter over art. Various claims, as discussed above need to overcome objections, issues under 35 USC 101, and/or issues under 35 USC 112:
Claim 1
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “a control system adapted to determine whether or not the vibration signal of the rotor comprises a frequency that is synchronous with the rotational speed, or near-synchronous within a predefined range of frequencies adjacent synchronicity with the rotational speed.” in combination with the remaining limitations of the claim.
Goodwin (US 4,767,223) has been identified as the closest prior art. Goodwin is a journal bearing 3 with a rotor 2/15 and stator 3/4/17 that has lubricant filled clearance 20. Processor 27 controls the lubrication resistance (ie pressure) based upon inputs from line 29 rotor vibration and lines 30 of speed and rotor vibration. Goodwin fails disclose any control system determination based upon synchronous or near-synchronous frequencies of the rotor vibration. The search by the office failed to find a teaching reference to teach the above cited control system limitations that would be combinable with Goodwin or any other prior art of record.
Claim 2-7 would be allowable over art based on dependency on claim 1.
Claim 10
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “wherein the control system is adapted to determine at least one of the minimum pressure value and the maximum pressure value based on a rotational speed of the rotor relative to the carrier” in combination with the remaining limitations of the claim.
Claim 13
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “wherein the control system is adapted to determine whether or not the vibration signal of the rotor comprises a frequency that is synchronous with the rotational speed, or near-synchronous within a predefined range of frequencies adjacent synchronicity with the rotational speed of the rotor relative to the carrier; and to determine whether the vibration signal comprises a frequency that, at least one of, is in a predefined range relative to the rotational speed and has a magnitude above a predefined threshold.” in combination with the remaining limitations of the claim.
Claim 14-15 would be allowable over art based on dependency on claim 13.
Claim 19
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “determining whether or not the vibration signal of the rotor comprises a frequency that is synchronous with the rotational speed, or near-synchronous within a predefined range of frequencies adjacent synchronicity with the rotational speed.” in combination with the remaining limitations of the claim.
Goodwin (US 4,767,223) has been identified as the closest prior art. Goodwin is a journal bearing 3 with a rotor 2/15 and stator 3/4/17 that has lubricant filled clearance 20. Processor 27 controls the lubrication resistance (ie pressure) based upon inputs from line 29 rotor vibration and lines 30 of speed and rotor vibration. Goodwin fails disclose any control system determination based upon synchronous or near-synchronous frequencies of the rotor vibration. The search by the office failed to find a teaching reference to teach the above cited control system limitations that would be combinable with Goodwin or any other prior art of record.
Claim 20 would be allowable over art based on dependency on claim 19.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745